






EXHIBIT 10.41


Contract


between        NCR GmbH
86156 Augsburg, Ulmer Straße 160
- called NCR hereinafter -


and            Mr. Michael Bayer
Staff number: [omitted]
Born on     [omitted] in [omitted]
Resident at [omitted]
- called Employee hereinafter -


1. Scope of responsibilities


The Employee shall begin work on    01 August 2014
as                    Senior Vice President and General Manager
for                    Retail (FML:    )
His place of work is            Telecommuting (Home office, assigned GS Hamburg)


The duties and responsibilities are stated in the job description. All the
Employee's activities are to be geared towards reaching NCR's goals. The
Employee has the right and the obligation to continue to train and develop his
professional skills.


NCR reserves the right to entrust the Employee with different duties and to
change hierarchical relationships without a notice of termination pending a
change of contract.


2. Compensation


a)
In return for his work, the Employee shall receive a monthly fixed gross salary
of EUR 26,436.00 payable in arrears. The position is Grade 21. The salary shall
be paid in arrears at the end of each calendar month by means of transfer to a
domestic account to be specified by the Employee in advance.



b)
In addition, the Employee shall receive variable compensation. NCR shall prepare
new Terms and Conditions as a basis for this for each calendar year. NCR shall
review these Terms and Conditions every year and adjust them in accordance with
market circumstances and the Employee's performance. The Terms and Conditions in
question shall contain information about the variable compensation effective for
the duration of one calendar year at a time. They shall be part of the
Employment Contract. The basis for calculating the variable compensation is the
data and applicable procedural rules of the NCR Corporation's accounting
department, especially the “Management Incentive Plan” (MIP), etc.



c)
In addition to this, NCR shall grant vacation pay once a year and, if the
prerequisites are met, a special payment together with the November salary
(Christmas bonus), which shall be governed by the relevant applicable provisions
(viewable at HR Central). Variable compensation, bonuses and similar allowance
will not be taken into account when calculating these.



d)
Bonuses, awards and similar allowances are voluntary benefits given by NCR to
which there is no legal entitlement and the granting of which does not establish
a legal claim in the future.



d)
The company pension scheme is governed by the provisions of the NCR pension
plan.




Page 1 of 5 of the Contract dated 23 June 2014 between NCR GmbH and Mr. Michael
Bayer

--------------------------------------------------------------------------------




3. Vacation


Vacation entitlement (statutory minimum vacation time plus additional vacation
time) is 30 workdays in the calendar year.


If the Employee begins working during the calendar year, the vacation
entitlement shall be 1/12 of the annual vacation for each complete month of
employment at NCR. Vacation days granted or financially compensated for by
another employer in the year of joining the company shall be deducted from the
vacation entitlement.


The entitlement to vacation beyond the statutory minimum vacation time shall
expire when the transfer period extends if the vacation time cannot be taken
during the transfer period because the Employee is unable to work. Any vacation
time granted shall initially be counted as part of the statutory minimum
vacation time until full discharge.




4. Working hours


NCR expects the Employee to be willing to work beyond normal working hours
within his scope of responsibilities if his role requires as much.


Any overtime and business travel outside working hours shall be considered
compensated by the salary clause in Number 2 above.




5. Impermissibility of competing activities and secondary employment


Competing activities and participation in competitor companies is not permitted.


Secondary employment (especially for pay), including during vacation, requires
approval and must be reported to NCR's management for approval. Approval shall
be refused/revoked if company interests are put at risk or work performance is
compromised. Active participation in another company is also considered
secondary employment.




6. Dealing with confidential information


The Employee is obligated to keep confidential all information about NCR, its
affiliated companies as defined by the German Companies Act, and its partners
and customers that become known to him through his work for NCR. He may neither
directly disclose this information to unauthorized third parties nor indirectly
make access to it possible for third parties. This obligation shall be in effect
both during the term and after the end of the employment relationship. If the
Employee breaches the duty of confidentiality and data privacy, the Employee
shall be liable to NCR and/or the customer and/or partner for any damage
suffered as a result.




7. Illness, death


a)
If the Employee is unable to work through no fault of his own, the Employee
shall continue to receive the agreed compensation (gross fixed salary, variable
compensation earned) for six weeks. After the first six weeks end, NCR shall
continue to pay the difference between the average



    

Page 2 of 5 of the Contract dated 23 June 2014 between NCR GmbH and Mr. Michael
Bayer

--------------------------------------------------------------------------------




    
net compensation over the last twelve months and sick pay for another 13 weeks
as a gross benefit. If the Employee has been employed by the company for longer
than five years, this period shall be extended to 15 weeks, and if he has been
employed by the company for longer than ten years to 26 weeks. The lowest limit
for the sick pay calculation rate shall be at least the federal standard maximum
sick pay rate for employees who must be insured, even if there is no entitlement
to sick pay.


b)
If the Employee dies during the employment relationship, his survivors shall
receive a death benefit in accordance with the NCR pension plan.





8. Duty of loyalty


The Employee's duty of loyalty is subject to the heightened standards that arise
from his special responsibility because of his role. It especially includes:


a)
The Employee must refrain from using the business relationships with business
partners or suppliers of NCR and with their affiliated companies or other third
parties that he develops in the context of his role for his own benefit or for
the benefit of third parties in any way, whether material or immaterial.



b)
The Employee must refrain from all actions that could harm or endanger the
property of NCR and its affiliated companies. Property within the meaning of
this clause also includes rights of NCR, the NCR Corporation and its affiliated
companies that are protected by copyright, such as firmware, software of any
kind, licensing programs and their documentation. Unauthorized use and passing
on of this property to third parties is not permitted.





9. Other essential parts of the contract


The provisions of the NCR labor management agreements shall apply as supplements
to this Contract as long as these provisions do not conflict with this Contract.


Other essential parts of this Contract are the memoranda on the German Federal
Data Protection Act, on US controlling requirements, and German foreign trade
legislation; the questionnaire on conflicts of interests; for employee
inventions, the German Employee Invention Act, including its implementing
regulation; and the relevant applicable Terms and Conditions, including the
relevant applicable procedural rules of the NCR Corporation's accounting
department referred to therein.


Copying software and using company work resources for private purposes is
prohibited; the relevant NCR provisions apply to business purposes.




10. Termination


Notice of termination must be made in writing. The right to ordinary termination
of the Employment Contract before commencing the job is excluded. If the
Employee does not commence the job, he shall be obligated to pay NCR a
contractual penalty equal to one monthly gross fixed salary. NCR reserves the
right to file claims for damages.

Page 3 of 5 of the Contract dated 23 June 2014 between NCR GmbH and Mr. Michael
Bayer

--------------------------------------------------------------------------------








The employment relationship can be terminated by either side with three months'
notice effective as of the end of a month. After a period of employment of three
years, this notice period shall increase to six months effective as of the end
of a month.


If the Employee has completed his 55th year of life and has belonged to NCR for
25 years without interruption, the employment relationship may only be
terminated for good cause. This does not apply in case of full or partial
closure of the company, full reduction of earning capacity or reaching of the
age limit for the national pension insurance scheme. It also does not apply if a
notice of termination pending a change of contract is sent to the recipient of a
pension because of full reduction of earning capacity, even if this notice of
termination pending a change of contract leads to the ending of the employment
relationship. In case of full or partial closure of the company, termination is
permitted effective as of the time of final closure. The employment relationship
shall automatically end without termination on the day on which the Employee
becomes entitled to draw full old-age pension benefits from the national pension
insurance scheme or an equivalent institution. If an employment relationship has
been terminated, NCR may release the Employee at any time from performing future
services while continuing to pay his gross fixed salary plus his average
variable salary earned over the last twelve months. The Employee shall not be
entitled to any variable compensation beyond this after the day of release.




11. Time bars
 
Claims based on the employment relationship must be made in writing within three
months of their due date. Making a claim after the end of this period is
debarred unless it was impossible to meet this deadline because of an
unpreventable event. If a claim was made in time and satisfaction thereof was
refused, the claim must be enforced in court within six months of the refusal.
Later enforcement is debarred. A claim by the Employee shall also be considered
refused by NCR if NCR sends a notice of correction.









12. Other agreements


This Contract shall not go into effect until an NCR company doctor establishes
fitness for the job.


The Employee is aware that his personal data will be stored and processed for
the purposes of proper performance and administration of the contractual
relationship. The Employee hereby declares his agreement to the storage and
processing of his personal data by the NCR Corporation in the global computing
center of the NCR Corporation or by other third parties, including those located
abroad, for the purposes of the employment relationship, whereby NCR shall
ensure compliance with the relevant applicable German data privacy regulations.


 
I agree to the storage of my personal data:
 
 
 
 
 
 
 
Place, date
 
Employee
 
 






Page 4 of 5 of the Contract dated 23 June 2014 between NCR GmbH and Mr. Michael
Bayer

--------------------------------------------------------------------------------




13. Period of employment


The Employee's period of employment shall begin on 01 August 2014.




14. Completeness/written form/severability clause


This Contract, including the annexes referred to therein, contains all the
agreements between the parties. All previous verbal or written agreements lose
validity therewith. Amendments or additions to this Contract must be made in
writing. Should a provision of the Contract be invalid, this shall not affect
the validity of the remaining provisions. The potentially invalid provision
shall be augmented in a permissible manner in accordance with the meaning and
purpose of this Contract.




15. Place of jurisdiction


The place of jurisdiction is Augsburg.






Augsburg, 23 June 2014




NCR GmbH                            Employee


/s/ Renate Hofer                            /s/ Michael Bayer
Authorized Signatory





Page 5 of 5 of the Contract dated 23 June 2014 between NCR GmbH and Mr. Michael
Bayer